Case: 18-51078      Document: 00515140556         Page: 1    Date Filed: 10/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 18-51078
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                      October 1, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
JASON FREEMAN,

                                                 Plaintiff-Appellant

v.

SECURIAN LIFE INSURANCE COMPANY,

                                                 Defendant-Appellee




                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:17-CV-540




Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Jason Freeman’s 17-year-old son, Adrian, died
instantly when he pulled the trigger of a revolver, the barrel of which he had
inserted in his mouth immediately after he had spun that gun’s cylinder and
twirled the gun around his finger.            Shortly after Adrian’s death, it was



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-51078      Document: 00515140556        Page: 2     Date Filed: 10/01/2019



                                     No. 18-51078
determined that the revolver had had only one cartridge in the cylinder 1. The
Deputy Medical Examiner of Bexar County, Texas, concluded that the manner
of Adrian’s death was suicide.

      At the time of his son’s tragic death, Freeman was employed by Kohl’s
Department Stores which maintained a group policy of accidental death and
dismemberment (“AD&D”) issued by Defendant-Appellee Securian Life
Insurance Company. Adrian was covered under that policy as Freeman’s
dependent. AD&D was maintained by Kohl’s in accordance with ERISA. As
such, Securian had the exclusive right and sole discretion to interpret the
policy’s terms.       Securian’s exercise of such discretionary authority of
interpretation was conclusive and binding on all persons “unless it [could] be
shown that the determination was arbitrary and capricious.”

       After the parties filed competing motions for summary judgment, the
district court denied Freeman’s and granted Securian’s. In a detailed and
exhaustive opinion, the district court determined that — regardless of the fact
that Adrian’s death was classified as a suicide by the medical examiner — his
death was, pursuant to AD&D, “caused directly or indirectly by … (1) self-
inflicted injury …; or (2) suicide….”

       In this case, “suicide” is a red herring. Suicide is one of two disjunctive
causes of death that is excluded from coverage under AD&D. The other is self-
inflicted injury. And, as the district court determined, Adrian’s death was
irrefutably the result of his self-inflicted injury.            Securian’s exclusion of




      1  This was a classic incident of Russian Roulette, “an act of daring comprising
squeezing the trigger of a revolver held to the head after loading one chamber and spinning
the cylinder.” The New Shorter Oxford English Dictionary of Historical Principles, Vol. 2,
page 2654 (1993).

                                            2
    Case: 18-51078    Document: 00515140556     Page: 3   Date Filed: 10/01/2019



                                 No. 18-51078
Adrian’s death from AD&D coverage under its policy was not arbitrary and
capricious.

      We have reviewed the record on appeal of this case, including the district
court’s careful and exhaustive 19-page opinion and its 12-page denial of
Freeman’s Motion for Reconsideration, and we are satisfied that the court was
imminently correct. The disposition of this case by the district court is, in all
respects,

AFFIRMED.




                                       3